Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135732 Page 1 of
                                      19




                       APPENDIX A
               Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135733 Page 2 of
                                                             19
                          In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                              STATE LAW CLAIMS CHART

    Jurisdiction              Authority                                                 Elements 1

Arizona            Arizona Rev. Stat.§ 44-1401, et (1) An agreement, conspiracy, or combination of two or more entities, (2) the
                   seq.                            agreement was a per se or unreasonable agreement, (3) the restraint affected
Antitrust                                          commerce. Ariz. Rev. Stat. § 44-1402 (forbidding joint misconduct) and
                                                   Brooks Fiber Commc’n v. GST Tucson Lightwave, Inc., 992 F. Supp. 1124,
                                                   1130 (D. Ariz. 1997) (§ 44-1401, et seq. “mirrors federal antitrust law”).

                                                       See Endnote i. i

Unjust             In re Southwest Supermarkets, (1) An enrichment; (2) an impoverishment; (3) a connection between the
Enrichment         LLC, 325 B.R. 417 (Bankr. D. enrichment and the impoverishment; (4) absence of justification for the
                   Ariz. 2005).                  enrichment and the impoverishment; and (5) an absence of a contract remedy
                                                 provided by law. In re Southwest Supermarkets, LLC, 325 B.R. 417, 428-29
                                                 (Bankr. D. Ariz. 2005).

Arkansas           Ark. Code Ann. § 4-88-101, et       A false or deceptive act or practice in business, commerce or trade, including
                   seq.                                but not limited to (a) using deception, fraud or false pretense or (b)
Consumer                                               concealing, suppressing or omitting material facts intending others rely on it.
Protection                                             Ark. Code Ann. §§ 4-88-107 (10) & 4-88-108 (“ADTPA”).

                                                       In denying Defendants’ motion to dismiss the ADTPA claim, this Court
                                                       noted that “the Arkansas Supreme Court has adopted a broad definition of
                                                       the term unconscionable and has noted ‘that liberal construction of the
                                                       [A]DTPA is appropriate[,]’ State ex rel. Bryant v. R & A Inv. Co., 985
                                                       S.W.2d 299, 302 (Ark. 1999).” [ECF No. 295 at 31.] This Court held that
                                                       Plaintiffs price-fixing allegations “stated a valid claim under the ADTPA[,]”
                                                       noting that “several other district courts have found well-pleaded price-fixing
                                                       claims to constitute ADTPA violations.” (citing In re Flash Memory
                                                       Antitrust Litig., 643 F. Supp. 2d 1133, 1157 (N.D. Cal. 2009); In re


1
      Indirect Purchaser End Payer Plaintiffs’ Statement of Material Facts Not in Dispute in Support of Motion for Partial Summary
Judgment contains the relevant facts to support the required elements under each state claim.


                                                               -1-
              Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135734 Page 3 of
                                                            19
                         In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                             STATE LAW CLAIMS CHART

  Jurisdiction               Authority                                                   Elements 1

                                                       Chocolate Confectionary Antitrust Litig., 602 F. Supp. 2d 538, 582-3 (M.D.
                                                       Pa. 2009); and In re New Motor Vehicles Canadian Export Antitrust Litig.,
                                                       350 F. Supp. 2d 160, 178 (D. Me. 2004).) [ECF No. 295 at 31.]

California        Cal. Bus. & Prof. Code § 16700, et   A California prohibited trust (conspiracy) is a combination of capital, skill,
                  seq.                                 or acts for a purpose to (a) create or carry out restrictions in trade or
Cartwright Act                                         commerce, OR (b) limit or reduce production, OR (c) fix or control prices,
                                                       OR (d) establish prices to directly or indirectly preclude free and unrestricted
                                                       competition. Cal. Bus. & Prof. Code § 16720. See generally Cal. Bus. &
                                                       Prof. Code § 16750 (authorizing indirect purchaser claims).

Unjust            Frietag v. Wang, No. 2:15-CV- (a) Receipt of a benefit and (b) retention of the benefit at the expense of
Enrichment        2147, 2015 WL 7737301, at *5 another. Frietag v. Wang, No. 2:15-CV-2147, 2015 WL 7737301, at *5
                  (C.D. Cal. Dec. 1, 2015)      (C.D. Cal. Dec. 1, 2015).

District of       D.C. Code § 28-4501, et seq.         (1) An agreement, conspiracy, or combination of two or more entities, (2) the
Columbia                                               agreement was a per se or unreasonable agreement, (3) the restraint affected
                                                       commerce. D.C. Code Ann. § 28-4502 (“Every contract, combination in the
Antitrust                                              form of a trust or otherwise, or conspiracy in restraint of trade or commerce
                                                       all or any part of which is within the District of Columbia is declared to be
                                                       illegal.”).

                                                       See Endnote i.

                                                       See generally D.C. Code Ann. § 28-4509 (authorizing indirect purchaser
                                                       claims).

Consumer          D.C. Code § 28-3901, et seq.         (1) An agreement, conspiracy, or combination of two or more entities, (2) the
Protection                                             agreement was a per se or unreasonable agreement, (3) the restraint affected
                                                       commerce. D.C. Code Ann. §§ 28-3901 & 28-3904 (West 2001); In re



                                                               -2-
             Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135735 Page 4 of
                                                           19
                        In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                            STATE LAW CLAIMS CHART

  Jurisdiction               Authority                                                Elements 1

                                                     Packaged Seafood Prods. Antitrust Litig., 242 F. Supp. 3d 1033, 1073 (S.D.
                                                     Cal. 2017) (trade practices violating other laws violate D.C. Code).

                                                     See Endnotes i & ii. ii

Unjust           Peart v. District of Columbia (1) Plaintiffs conferred a benefit on the Defendants, (2) Defendants retained
Enrichment       Hous. Auth., 972 A.2d 810, 813 the benefit and (3) under the circumstances the Defendants’ retention of the
                 (D.C. Ct. App. 2009).          benefit is unjust. Peart v. District of Columbia Hous. Auth., 972 A.2d 810,
                                                813 (D.C. 2009).



Guam             Guam Code Ann. Tit. 9 § 69.10, et   (1) A contract, combination or conspiracy that (2) attempts to control the
                 seq.                                quantity, price, or exchange of (3) any goods or article of manufacture. 9
Antitrust                                            Guam Code Ann. § 69.15(2).




Hawaii           Haw. Rev. Stat. § 480-1, et seq.    (1) An agreement, conspiracy, or combination of two or more entities, (2) the
                                                     agreement was a per se or unreasonable agreement, (3) the restraint affected
Antitrust                                            commerce. Haw. Rev. Stat. § 480-4 (a) & (b) (unlawful agreements) and id.
                                                     § 480-3 (construe in accordance with federal antitrust statutes except indirect
                                                     claims allowed).

                                                     See Endnote i.

Consumer         Haw. Rev. Stat. § 480-2             (1) An agreement, conspiracy, or combination of two or more entities, (2) the
Protection                                           agreement was a per se or unreasonable agreement, (3) the restraint affected
                                                     commerce. Haw. Rev. Stat. § 480-2 (a) & (b) (unfair competition and FTC
                                                     Act).



                                                              -3-
              Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135736 Page 5 of
                                                            19
                         In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                             STATE LAW CLAIMS CHART

  Jurisdiction                Authority                                                 Elements 1

                                                      See Endnotes i & iii. iii

Unjust            Durette    v.    Aloha    Plastic (1)    Plaintiffs conferred a benefit on the Defendants and (2) the retention
Enrichment        Recycling, Inc., 100 P.3d 60, 74 of that benefit by the Defendants was unjust. Durette v. Aloha Plastic
                  (Haw. Sup. Ct. 2004).             Recycling, Inc., 100 P.3d 60, 74 (Haw. Sup. Ct. 2004).


Iowa              Iowa Code § 553.1, et seq.          (1) An agreement, conspiracy, or combination of two or more entities, (2) the
                                                      agreement was a per se or unreasonable agreement, (3) the restraint affected
Antitrust                                             commerce. Iowa Code §§ 553.4 (prohibiting agreements restraining
                                                      commerce) and 553.2 (harmonizing with federal antitrust laws).

                                                      See Endnote i.

                                                      See generally Comes v. Microsoft Corp., 646 N.W.2d 440, 451 (Iowa 2002)
                                                      (authorizing indirect purchaser claims).

Unjust            State ex rel Palmer v Unisys (1) The Defendants were enriched by the receipt of a benefit, (2) the
Enrichments       Corp., 637 N.W.2d 142, 154-55 enrichment was at the Plaintiffs’ expense, (3) it is unjust to allow Defendants
                  (Iowa 2001).                  to retain the benefit under the circumstances. State ex rel. Palmer v. Unisys
                                                Corp., 637 N.W.2d 142, 154-55 (Iowa 2001).

Kansas            Kansas Restraint of Trade Act,      (1) Defendants combined capital, skill, or acts (2) for purposes of restricting
                  Kan. Stat. Ann. § 50-101, et seq.   trade or commerce in Packaged Seafood, (3) to fix or raise its price, and (4)
Antitrust                                             restricted competition among themselves in the sale of Packaged Seafood.
                                                      Kan. Stat. Ann. § 50-101.
                                                      OR
                                                      (1) An arrangement or agreement, (2) with a view to or tending to reduce
                                                      competition. Kan. Stat. Ann. § 50-112.
                                                      OR



                                                               -4-
             Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135737 Page 6 of
                                                           19
                        In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                            STATE LAW CLAIMS CHART

  Jurisdiction               Authority                                                Elements 1

                                                     (1) An agreement or combination that (2) was designed or intended to
                                                     advance, reduce, or control the price of a product. Kan. Stat. Ann. § 50-112.

Maine            Me. Rev. Stat. Ann. Tit. 10 §       (1) An agreement, conspiracy, or combination of two or more entities, (2) the
                 1101, et seq.                       agreement was a per se or unreasonable agreement, (3) the restraint affected
Antitrust                                            commerce. 10 Me. Stat. Ann. § 1101 (“Every contract, combination in the
                                                     form of trusts or otherwise, or conspiracy, in restraint of trade or commerce
                                                     in this State is declared to be illegal.”).

                                                     See Endnote i.

                                                      See generally 10 Me. Stat. Ann. § 1104 (authorizing indirect purchaser
                                                     claims).

Massachusetts    Mass. Gen. Laws ch. 93A § 1, et (1) An agreement, conspiracy, or combination of two or more entities, (2) the
                 seq.                            agreement was a per se or unreasonable agreement, (3) the restraint affected
Consumer                                         commerce. Mass Gen. Laws ch. 93A § 2 (a) & (b) (unfair competition and
Protection                                       FTC Act); Ciardi v. F. Hoffman-La Roche, Ltd., 762 N.E.2d 303, 309 (Mass.
                                                 2002) (price-fixing violates FTC Act and chapter 93A).

                                                     See Endnotes i & iii.

Unjust           Ravanis v. Bliss, No. 199801668B, (1) A benefit conferred upon Defendants by Plaintiffs; (2) an appreciation or
Enrichment       2004 WL 2341496 at *8 (Mass. knowledge of the benefit by the Defendants; and (3) the acceptance or
                 Superior Ct. Oct. 6, 2004).       retention of the benefit by the Defendants under such circumstances as to
                                                   make it inequitable for them to retain the benefit without payment of its
                                                   value. Ravanis v. Bliss, No. 199801668B, 2004 WL 2341496 at *8 (Mass.
                                                   Superior Ct. Oct. 6, 2004).

Michigan         Mich. Comp. Laws Ann. §             (1) Defendants established, maintained, or used a monopoly, or attempted to
                 445.901, et seq.                    do so, (2) Defendants acted with intent to deceive customers or consumers,



                                                             -5-
             Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135738 Page 7 of
                                                           19
                        In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                            STATE LAW CLAIMS CHART

  Jurisdiction               Authority                                                 Elements 1

Consumer                                             (3) Defendants’ conduct misled customers or consumers, withheld material
Protection                                           facts, and took advantage of consumers’ inability to protect themselves, and
                                                     (4) Defendants’ conduct was unfair, unconscionable, or deceptive. Mich.
                                                     Comp. Laws Ann. § 445.903(1) (“MCPA”).

                                                     In denying Defendants’ motion to dismiss the MCPA claim, this Court noted
                                                     that “’[r]eliance and causation [element 3 above] may be satisfied under the
                                                     [MCPA] by demonstrating that plaintiffs purchased and consumed the
                                                     product.’” [ECF No. 295 at 38 (citing In re Suboxone Antitrust Litig., 64 F.
                                                     Supp. 3d 665, 701 (E.D. Pa. 2014), on reconsideration in part sub nom, In re
                                                     Suboxone Antitrust Litig., No. 13-MD-2445, 2015 WL 12910728 (E.D. Pa.
                                                     2015); Dix v. Am Bankers Life Assur. Co. of Fla., 415 N.W.2d 206, 209
                                                     (Mich. 1987).] This Court further held that Plaintiffs could establish “fraud
                                                     [elements 2 and 4 above] generally in the form of ‘secret meetings,
                                                     misrepresentations to customers, and surreptitious communications among
                                                     Defendants and their co-conspirators via telephone or in-person meetings[]’”
                                                     and specifically by “detailing public statements . . . wherein Defendants . . .
                                                     offered pretextual explanations for the 2012 price increases.” [Id.]

Unjust           B & M Die Co. v. Ford Motor Co.,    (1) Receipt of a benefit by the Defendants from the Plaintiffs and (2) it is
Enrichment       421 N.W.2d 620, 622 (Ct. App.       inequitable that the Defendants retain the benefit. B & M Die Co. v. Ford
                 1988)                               Motor Co., 421 N.W.2d 620, 622 (Mich. Ct. App. 1988).

Minnesota        Minnesota                           (1) A contract, combination, or conspiracy between two or more persons in
                 Minn. Stat. § 325D.49, et seq.      competition:
Antitrust                                             (a) for the purpose or with the effect of affecting, fixing, controlling or
                 State by Humphrey v. Alpine Air     maintaining the market price, rate, or fee of any commodity or service; (b)
                 Prod., Inc., 490 N.W.2d 888, 893,   affecting, fixing, controlling, maintaining, limiting, or discontinuing the
                 aff'd, 500 N.W.2d 788, (Minn.       production, manufacture, mining, sale or supply of any commodity, or the
                 1993)                               sale or supply of any service, for the purpose or with the effect of affecting,
                                                     fixing, controlling, or maintaining the market price, rate, or fee of the


                                                             -6-
              Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135739 Page 8 of
                                                            19
                         In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                             STATE LAW CLAIMS CHART

  Jurisdiction                Authority                                                  Elements 1

                                                       commodity or service. State by Humphrey v. Alpine Air Prods., Inc., 490
                                                       N.W.2d 888, 893 (Minn. Ct. App. 1992) (discussing Minn. Stat. §§ 325D.51
                                                       & 325D.53), aff’d 500 N.W.2d 788 (Minn. 1993). See generally Minn. Stat.
                                                       § 325D.57 (authorizing indirect purchaser claims).

Unjust            Acton Constr. Co. v. State, 383 (1) Plaintiffs conferred a benefit on the Defendants, (2) the Defendants
Enrichment        N.W.2d 416, 417 (Minn. Ct. App. appreciated the benefit, and (3) the Defendants’ acceptance and retention of
                  1986).                          the benefit where it would be inequitable to retain it without paying for it.
                                                  Acton Constr. Co. v. State, 383 N.W.2d 416, 417 (Minn. Ct. App. 1986).

Mississippi       Miss. Code Ann. § 75-21-1, et seq.   (1) A combination, understanding, or agreement, (2) between two or more
                                                       persons, corporations, or firms, (3) to (a) restrain trade or (b) to increase the
Antitrust                                              price of a commodity, or (c) to limit, increase, or reduce the production or
                                                       output of a commodity. Miss. Code Ann. § 75-21-1. See generally Miss.
                                                       Code Ann. § 75-21-9 (authorizing indirect purchaser claims).

Unjust            Dew v. Langford, 666 So. 2d 739, (1) There is no legal contract; (2) the defendant is in possession of money or
Enrichment        744 (Miss. 1995) (citing Hans v. property; (3) which in good conscience and justice he should not retain but
                  Hans, 482 So. 2d 1117, 1122 should deliver to another.
                  (Miss. 1986).

Missouri          Mo. Ann. Stat. § 407.010, et seq.    (1) The act, use or employment by any person (2) of any deception, fraud,
                                                       false pretense, false promise, misrepresentation, unfair practice or the
Consumer                                               concealment, suppression, or omission of any material fact (3) in connection
Protection                                             with the sale or advertisement of any merchandise in trade or commerce . . .
                                                       (4) in or from the state of Missouri, is declared to be an unlawful practice.

                                                       Mo. Ann. Stat. § 407.020.




                                                               -7-
             Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135740 Page 9 of
                                                           19
                        In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                            STATE LAW CLAIMS CHART

  Jurisdiction               Authority                                                    Elements 1

Nebraska         Neb. Rev. Stat. § 59-801, et seq.   (1) An agreement, conspiracy or combination of two or more entities, (2) the
                                                     agreement was a per se or unreasonable agreement, (3) the restraint affected
Antitrust        Neb. Rev. Stat. § 59-801 commerce.
                 (Corresponds to Sherman Antitrust
                 Act, 15 U.S.C. §1) (See also Neb. See Endnote i.
                 Rev. Stat. § 59-1603 – same
                 language; not limited to in state).
                 Neb. Rev. Stat. § 59-829
                 (Harmonization with federal law)

                 Neb. Rev. Stat. § 59-821 (indirect
                 purchasers may sue)

Consumer         Neb. Rev. Stat. § 59-1602, et seq.    (1) Unfair methods of competition [or] unfair or deceptive acts or practices
Protection                                             (2) in the conduct of any trade or commerce shall be unlawful.

                                                       Neb. Rev. Stat. § 59-1602.

                                                       Nebraska Consumer Protection Act includes “any contract, combination, in
                                                       the form of trust or otherwise, or conspiracy in restraint of trade or
                                                       commerce” as a violation.

                                                       Neb. Rev. Stat. § 59-1603.

Unjust           Kanne v. Visa U.S.A. Inc., 723 (1) The defendant received money; (2) the defendant retained possession of
Enrichment       N.W.2d 293, 302 (Neb. 2006).   the money; and (3) the defendant in justice and fairness out to pay the money
                                                to the plaintiff.

Nevada           Nev. Rev. Stat. § 598.0903, et seq.   (1) in the course of his or her business or occupation (2) a person knowingly
                                                       (3) violates a state or federal statute or regulation relating to the sale or lease
Consumer



                                                               -8-
             Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135741 Page 10
                                                          of 19
                        In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                            STATE LAW CLAIMS CHART

  Jurisdiction                Authority                                                   Elements 1

Protection                                              of goods or services.

                                                        Nev. Rev. Stat. § 598.0923.

Unjust           LeasePartners Corp. v. Robert L. (1) The plaintiff conferred a benefit on the defendant; (2) the defendant
Enrichment       Brooks Trust, 942 P.2d 182, 187 retained and appreciated the benefit; and (3) the defendant’s retention of the
                 (Nev.    1997);     Unionamerica benefit would be inequitable.
                 Mortgage & Equity Trust v.
                 McDonald, 626 P.2d 1272, 1273
                 (Nev. 1981); In re Terazosin
                 Hydrochloride Antitrust Litig., 220
                 F.R.D. 672, 697 (S.D. Fla. 2004).


New              N. H. Rev. Stat. Ann. Tit. XXXI,       (1) An contract, combination, or conspiracy; (2) which has the purpose or the
Hampshire        § 356, et seq.                         effect of fixing, controlling or maintaining prices, rates, quotations or fees;
                                                        (3) in any part of trade or commerce.
Antitrust        N. H. Rev. Stat. Ann. § 356:2
                 II.(a) (N.H. statute specifies that    N. H. Rev. Stat. Ann. Tit. XXXI, § 356:2 II.(a)
                 price fixing conspiracy is
                 unlawful)                              N. H. Rev. Stat. Ann. § 356:14.

                 N. H. Rev. Stat. Ann. § 356:14         See Endnote i.
                 (Interpretation may be “guided by
                 interpretations of the United States
                 antitrust laws.”)

Unjust           Kowalski v. Cedars of Portsmouth, (1) Defendant has received a benefit [from plaintiff]; (2) defendant received
Enrichment       769 A.2d 344, 347 (N.H. 2001).    benefit either through wrongful acts or passive acceptance; (3) such that it
                                                   would be unconscionable for defendant to retain the benefit.




                                                                -9-
             Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135742 Page 11
                                                          of 19
                        In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                            STATE LAW CLAIMS CHART

  Jurisdiction               Authority                                                   Elements 1

New Mexico       N.M. Stat. Ann. §§ 57-1-1, et seq.(1) An agreement, conspiracy or combination of two or more entities, (2) the
                                                   agreement was a per se or unreasonable agreement, (3) the restraint affected
Antitrust        N.M. Stat. Ann. § 57-1-1 commerce.
                 (Corresponds to Sherman Antitrust
                 Act, 15 U.S.C. §1)                See Endnote i.

                 N.M. Stat. Ann. § 57-1-15
                 (Harmonization with federal laws)

                 N.M. Stat. Ann. §§ 57-1-3.A.
                 (indirect purchasers may sue)

Consumer         N.M. Stat. Ann. §§ 57-12-3, et (1) Unfair or deceptive trade practices and unconscionable trade practices (2)
Protection       seq.                           in the conduct of any trade or commerce are unlawful.

                                                       N.M. Stat. Ann. § 57-12-3.

                                                       N.M. Stat. Ann. § 57-12-4. (“NMUTPA.)

                 N.M. Stat. Ann. § 57-12-4 (“to the    In denying Defendants’ motion to dismiss the NMUTPA claim, this Court
                 extent possible . . . be guided by    held that Plaintiffs’ price fixing allegations would support a finding of “gross
                 the interpretations given by the      disparity in pricing,” which in turn would support a finding of
                 federal trade commission and the      unconscionable conduct. [ECF No. 295 at 46-47.]
                 federal courts.”)
                                                       See Endnote iii.

New York         N.Y. Gen. Bus. Law § 340(1)           (1) An agreement conspiracy or combination of two or more entities, (2) the
                 (Corresponds to Sherman Antitrust     agreement was a per se or unreasonable agreement, (3) the restraint affected
Antirust         Act, 15 U.S.C. § 1; allows indirect   commerce.
                 purchasers to sue)
                                                       See Endnote i.



                                                              - 10 -
             Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135743 Page 12
                                                          of 19
                        In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                            STATE LAW CLAIMS CHART

  Jurisdiction               Authority                                                   Elements 1

                 Cenedella v. Metropolitan             “The standard for a well-pleaded Donnelly Act claim is the same as a claim
                 Museum of Art, 348 F. Supp. 3d        under Section 1 of the Sherman Act.” Cenedella v. Metropolitan Museum of
                 346, 362 (S.D.N.Y. 2018)              Art, 348 F. Supp. 3d 346, 362 (S.D.N.Y. 2018) (quoting Nat’l Gear &
                 (Harmonization with federal law)      Piston, Inc. v. Cummins Power Sys., LLC, 861 F. Supp. 2d 344, 370
                                                       (S.D.N.Y. 2012).

North Carolina   N.C. Gen. Stat. § 75-1, et seq.   (1) An agreement conspiracy or combination of two or more entities, (2) the
                                                   agreement was a per se or unreasonable agreement, (3) the restraint affected
Antitrust        N.C.    Gen.    Stat.  §    75-1 commerce.
                 (Corresponds to Sherman Antitrust
                 Act, 15 U.S.C. §1)                See Endnote i.

                 Madison Cablevision v. City of “Our chapter 75 is based on the Sherman Act.
                 Morganton, 386 S.E.2d 200, 213         [T]he body of law applying the Sherman Act, although not binding
                 (N.C. 1989) (Harmonization with        upon this Court in applying G.S. 75-1, is nonetheless instructive in
                 federal law:       instructive, not    determining the full reach of that statute.”
                 binding)                            Madison Cablevision v. City of Morganton, 386 S.E.2d 200, 213 (N.C. 1989)
                                                     (quoting Rose v. Vulcan Materials Co., 194 S.E.2d 521, 530 (1973).
                 Hyde v. Abbott Laboratories, 473
                 S.E.2d 680, 683 (N.C. App. 1996) “The issue in this case is whether N.C.G.S. § 75-16 allows [] suit by an
                 (indirect purchasers may sue)       indirect purchaser. We hold that it does.” Hyde v. Abbott Laboratories, 473
                                                     S.E.2d 680, 683 (N.C. App. 1996).

Unjust           Krawiec v. Manly, 811 S.E.2d 542, (1) Plaintiff must have conferred a benefit on defendant; (2) the benefit must
Enrichment       552 (N.C. 2018).                  not be gratuitous; and (3) the benefit must be measurable.

                 Booe v. Shadrick, 369 S.E.2d 554, An older case lays out more detail the elements of an unjust enrichment
                 556 (N.C. 1988).                  claim: (1) A party confers a benefit upon another; (2) that is not required by
                                                   contract or a legal duty; (3) that was not conferred “officiously,” i.e., “by an
                                                   interference in the affairs of the other party in a manner that is not justified in
                                                   the circumstances,” (4) that was not gratuitous; (5) is measurable; (6) and


                                                              - 11 -
             Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135744 Page 13
                                                          of 19
                        In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                            STATE LAW CLAIMS CHART

  Jurisdiction               Authority                                                 Elements 1

                                                      that the defendant consciously accepted.

North Dakota     N.D. Cent. Code § 51-08-1, et seq.(1) An agreement conspiracy or combination of two or more entities, (2) the
                                                   agreement was a per se or unreasonable agreement, (3) the restraint affected
Antitrust        N.D. Cent. Code § 51-08-1-02 commerce.
                 (Corresponds to Sherman Antitrust
                 Act, 15 U.S.C. §1)                See Endnote i.

                 N.D. Cent. Code § 51-08-1-08
                 (indirect purchasers may sue)

Consumer         N.D. Cent. Code § 51-10, et seq.     (1) a sale of merchandise, (2) that impairs or prevents competition, and (3)
Protection                                            unreasonably restrains competition (i.e., is a per se violation such as price-
                                                      fixing).

                                                      N.D. Cent. Code § 51-10-03; cf. Howe v. Microsoft Corp., 656 N.W.2d 285,
                                                      287, 290 & 296 (N.D. 2003) (upholding class certification of indirect
                                                      purchaser claims based on state antitrust act and Unfair Trade Practices Law
                                                      and noting common methodology for “the underlying claims”).

Unjust           Broten v. Broten, 863 N.W.2d 902, (1) An enrichment, (2) an impoverishment, (3) a connection between the
Enrichment       909 (N.D. 2015).                  enrichment and the impoverishment, (4) an absence of justification for the
                                                   enrichment and impoverishment, and (5) an absence of remedy provided by
                                                   law.


Oregon           Or. Rev. Stat. § 646.605, et seq.    A person engages in an unlawful trade practice if (1) in the course of the
                                                      person’s business, vocation or occupation (2) the person employs any
Consumer                                              unconscionable tactic in connection with (3) selling, renting or disposing of
Protection                                            real estate, goods or services or colleting or enforcing an obligation.




                                                             - 12 -
               Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135745 Page 14
                                                            of 19
                          In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                              STATE LAW CLAIMS CHART

  Jurisdiction                Authority                                                Elements 1

                                                       Or. Rev. Stat. § 646.607(1).


Unjust            Summer Oaks Ltd. P’ship v.           (1) A benefit conferred by plaintiff upon defendant; (2) awareness by the
Enrichment        McGinley, 55 P.3d 1100, 1104         defendant that a benefit has been received; and (3) under the circumstances,
                  (Or. Ct. App. 2002), cert. denied,   it would be unjust to allow retention of the benefit without requiring the
                  66 P.3d 1025 (Or. 2003); Oregon      defendant to pay for it.
                  Laborers- Employers Health &
                  Welfare Trust Fund v. Philip
                  Morris, Inc., 185 F.3d 957, 968
                  (9th Cir. 1999)


Rhode Island      R.I. Gen. Laws § 6-36-1, et seq.     (1) A contract; (2) for the fixing of prices charged for commodities or
                                                       services; (3) where the effect of the contract . . . may be to lessen
Antitrust         R.I. Gen. Laws § 6-36-4              competition . . . .
                  (Corresponds to Sherman Antitrust
                  Act, 15 U.S.C. §1)                   R.I. Gen Laws § 6-36-6.

                  R.I. Gen Laws § 6-36-2               See Endnote i.
                  (Harmonization with federal law)

                  R.I. Gen. Laws § 6-36-6 (price
                  fixing)

                  R.I. Gen. Laws § 6-36-12(g)
                  (indirect purchasers may sue)


Unjust            Emond Plumbing & Heating v. (1) The plaintiff conferred a benefit on the defendant; (2) the defendant
Enrichment        Banknewport, 105 A.3d 85, 90 appreciated that benefit; and (3) the defendant accepted the benefit in such
                                               circumstances that it would be inequitable for it to retain the benefit without


                                                              - 13 -
             Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135746 Page 15
                                                          of 19
                        In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                            STATE LAW CLAIMS CHART

  Jurisdiction                  Authority                                               Elements 1

                  (R.I. 2014)                         paying the value thereof.


South Carolina    S.C. Code Ann. § 39-5-10, et seq.   (1) An agreement, conspiracy, or combination of two or more entities, (2)
                                                     the agreement was a per se or unreasonable agreement, (3) the restraint
Consumer          S.C. Code Ann. § 39-5-20 affected commerce.
Protection        (harmonize with Section 5(a)(1) of
                  the FTC Act, 15 U.S.C. § 45(a)(1)) S.C. Code Ann. § 39-5-20 (harmonize with Section 5(a)(1) of the FTC Act,
                                                     15 U.S.C. § 45(a)(1)); see also [ECF No. 492 at 16 (noting survival of Unfair
                                                     Trade Practices Act claim)].

                                                      See Endnote iii.


Unjust            Sauner v. Pub. Serv. Auth., 581     (1) Plaintiff conferred a non-gratuitous benefit on the defendant; (2) the
Enrichment        S.E.2d 161, 167 (S.C. 2003).        defendant realized some value from the benefit; and (3) it would be
                                                      inequitable for the defendant to retain the benefit without paying the plaintiff
                                                      for its value.


South Dakota     S.D. Codified Laws § 37-1-3.1, et (1) An agreement conspiracy or combination of two or more entities, (2) the
                 seq.                                agreement was a per se or unreasonable agreement, (3) the restraint affected
Antitrust                                            commerce.
                 S.D. Codified Laws § 37-1-3.1
                 (Corresponds to Sherman Antitrust See Endnote i.
                 Act, 15 U.S.C. § 1); S.D. Codified
                 Laws § 37-1-22 (Harmonization
                 with federal law); S.D. Codified
                 Laws § 37-1-33(indirect purchasers)

                 In re Graphics Processing Units



                                                              - 14 -
             Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135747 Page 16
                                                          of 19
                        In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                            STATE LAW CLAIMS CHART

  Jurisdiction                Authority                                                   Elements 1

                 Antitrust Litigation, 540 F. Supp. 2d
                 1085, 1099 (N.D. Cal. 2007) (price
                 fixing)

Unjust            Huston v. Martin, 919 N.W.2d (1) The defendant received a benefit; (2) the defendant knew he was
Enrichment        356, 366 (S.D. 2018).        receiving the benefit; and (3) it would be inequitable to allow the defendant
                                               to retain the benefit without paying for it.


Tennessee         Tenn. Code Ann. § 47-25-101, et        (1) An arrangement, contract, agreement, trust, or combination of two or
                  seq. (the Tenn. statute specifies      more entities, (2) which tends to advance, reduce, or control the price or the
Antitrust         that price fixing conspiracy is        cost to the producer or the consumer of any such product or article.
                  violation)
                                                         “[A]n indirect purchaser may recover from the antitrust violator the amount
                  Freeman Indus. v. Eastman Chem.        of the overcharge that the direct purchaser passed on to the indirect
                  Co., 172 S.W.3d 512, 518 (Tenn.        purchaser.” Freeman Indus. v. Eastman Chem. Co., 172 S.W.3d 512, 518
                  2005) (Indirect purchasers may         (Tenn. 2005).
                  sue)


Unjust            Freeman Indus. v. Eastman Chem.        (1) A benefit conferred upon the defendant by the plaintiff; (2) appreciation
Enrichment        Co., 172 S.W.3d 512, 525 (Tenn.        by the defendant of such benefit; and (3) acceptance of such benefit under
                  2005).      See also Travelers         such circumstances that it would be inequitable for him to retain the benefit
                  Casualty & Surety Company of           without payment of the value thereof.
                  America v. Pascarella, 2011 WL
                  13087743 (E.D. Tenn. 2011)
                  which holds that that plaintiff must
                  willingly confer the benefit on the
                  defendant, but also that, in a price
                  fixing case such as Freeman, this
                  requirement is satisfied when the



                                                                - 15 -
             Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135748 Page 17
                                                          of 19
                        In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                            STATE LAW CLAIMS CHART

  Jurisdiction              Authority                                                  Elements 1

                 plaintiff “intentionally” pays for
                 the (overpriced) goods.)


Utah             Utah Code Ann. §§ 13-11-1, et        The Utah Consumer Sales Practices Act (“UCSPA”) prohibits (1) deceptive
                 seq. and Utah Code Ann. §§ 13-5-     and unconscionable acts or practices; (2) by a supplier; (3) in connection
Consumer         1, et seq.                           with a consumer transaction.
Protection
                                                      Utah Code Ann. § 13-11-4(1).

                                                      A “supplier” is “a seller, lessor, assignor, offeror, broker, or other person
                                                      who regularly solicits, engages in, or enforces consumer transactions, where
                                                      or not he deals directly with the consumer."

                                                      Utah Code Ann. § 13-11-3(6).




Unjust           Jones v. Mackey Price Thompson (1) The defendant received a benefit; (2) the defendant appreciated or had
Enrichment       & Ostler, 355 P.3d 1000, 1012 knowledge of this benefit; and (3) the defendant retained the benefit under
                 (Utah 2015) (quoting Emergency circumstances that would make it unjust for the defendant to do so.
                 Physicians Integrated Care v. Salt
                 Lake County, 2007 UT 72, ¶ 11,
                 167 P.3d 1080 (internal quotation
                 marks omitted).


Vermont          Kellogg v. Shushereba, 82 A.3d (1) A party has received a benefit, and (2) retention of that benefit would be
                 1121, 1130 (Vt. 2013) (citing inequitable. Unjust enrichment applies if “in light of the totality of the
Unjust           Gallipo v. City of Rutland, 882 A. circumstances, equity and good conscience demand” that the benefitted party



                                                             - 16 -
             Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135749 Page 18
                                                          of 19
                        In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                            STATE LAW CLAIMS CHART

  Jurisdiction               Authority                                                 Elements 1

Enrichment       2d 1177, 1191 (Vt. 2005)).           return that which was given.


Virginia         Va. Code Ann. § 59.1-196, et seq.    (1) Defendants’ actions harmed Plaintiffs by overcharging them, (2) by
                                                      unlawful practices committed by suppliers (3) in connection with
Consumer                                              transactions involving goods purchased primarily for personal, family, or
Protection                                            household purposes.

                                                      In re Zetia (Enzetimibe) Antitrust Litig., No. 2:18-md-2836, 2019 WL
                                                      1397228 at *33 (E.D. Va. Feb. 2, 2019) (denying dismissal), adopted as
                                                      mod., 2019 WL 3761680 (E.D. Va. Aug. 9, 2019); see also this Court’s
                                                      Order Granting in Part and Denying in Part Motions to Dismiss [ECF No.
                                                      492 at 20] (noting prior denial of motion to dismiss).


West Virginia    W.Va. Code § 47-18-1, et. seq.       (1) A contract, combination or conspiracy between two or more persons:
                                                      (2) For the purpose or with the effect of fixing, controlling, or maintaining
Antitrust        W.Va. Code § 47-18-3(b)(1) (the      the market price, rate or fee of any commodity or service.
                 W.Va. statute specifies that price
                 fixing conspiracy is violation)      W.Va. Code § 47-18-3(b)(1)


Consumer         W. Va. Code § 46A-6-101, et seq.     (1) Unfair methods of competition [or] unfair or deceptive practices; (2) in
Protection                                            the conduct of any trade or commerce.
                 W.Va. Code §46A-6-101
                 (harmonize with Section 5(a)(1) of   W.Va. Code §46A-6-104.
                 the FTC Act, 15 U.S.C. §45(a)(1))
                                                      W.Va. Code §46A-6-101.

                                                      See Endnote iii.




                                                             - 17 -
                  Case 3:15-md-02670-JLS-MDD Document 1993-2 Filed 09/19/19 PageID.135750 Page 19
                                                               of 19
                             In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-2670
                                                 STATE LAW CLAIMS CHART

      Jurisdiction                 Authority                                                   Elements 1

Wisconsin             Wis. Stat. Ann. § 133.01(1), et       (1) An agreement conspiracy or combination of two or more entities, (2) the
                      seq.                                  agreement was a per se or unreasonable agreement, (3) the restraint affected
Antitrust                                                   commerce.
                      Wis. Stat. Ann. §133.03(1)
                      (Corresponds to Sherman Antitrust     “It is sufficient if it alleges price fixing as a result of the formation of a
                      Act, 15 U.S.C. §1)                    combination or conspiracy that substantially affected the people of
                                                            Wisconsin and had impacts in this state.” Meyers v. Bayer AG, Bayer Corp.,
                      Wis. Stat. Ann. §133.18(1)(a)         735 N.W.2d 448, 461 (Wis. 2007).
                      (indirect purchasers may sue)

                      Meyers v. Bayer AG, Bayer Corp.,
                      735 N.W.2d 448, 461 (Wis. 2007)
                      (price fixing)


Unjust                Bushard v. Reisman, 800 N.W.2d        (1) Plaintiff conferred a benefit on defendant; (2) defendant knew of the
Enrichment            373, 383 (Wis. 2011) (citing          benefit; and (3) defendant accepted or retained the benefit under
                      Staver v. Milwaukee County, 712       circumstances that made it inequitable for him to retain the benefit without
                      N.W.2d 387, 393 (Wis. App.            payment.
                      2006))



i
       Compare Advanced Microtherm, Inc. v. Norman Wright Mech. Equip. Corp., No. C 04-02266, 2008 WL 11387062 at *6 (N.D.
Cal. Sept. 25, 2008) (price-fixing elements) and 15 U.S.C. § 1 (Sherman Act § 1) with state law authority cited in text.
ii
           In re Processed Egg Prods. Antitrust Litig., 851 F. Supp. 2d 867 (E.D. Pa. 2012).
iii
      Compare 15 U.S.C. § 45(a)(1) (FTC Act) and Federal Trade Comm’n v. Cement Inst., 333 U.S. 683, 691 (1948) (unfair
methods of competition “as including violations of the Sherman Act”) with state law authority cited in text.
TUNA:25951



                                                                    - 18 -
